                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 JUNITA LEEMAN, INDIVIDUALLY and
 ON BEHALF OF ALL OTHERS
 SIMILARLY SITUATED,
                                                  Civil Action No. 18-cv-11741-PGG
                               Plaintiff,
                                                  Hon. Paul G. Gardephe
                v.
                                                  CLASS ACTION
 XPO LOGISTICS INC., BRADLEY
 JACOBS, JOHN HARDIG, SARAH
 GLICKMAN

                               Defendants.


                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

       PLEASE TAKE NOTICE THAT Junita Leeman, pursuant to Rule 41(a)(1)(A)(i) of the

Federal Rules of Civil Procedure, hereby voluntarily dismisses the above-captioned action without

prejudice to any claim, and with all parties to bear their own fees and costs. A class has not been

certified in this action and no defendant in this action has served an answer or motion for summary

judgment.

Dated: January 7, 2019                       Respectfully submitted,

                                             GARDY & NOTIS, LLP
                                             s/ Jennifer Sarnelli
                                             James S. Notis
                                             Jennifer Sarnelli
                                             Tower 56
                                             126 East 56th Street, 8th Floor
                                             New York, NY 10022
                                             (212) 905-0509 phone
                                             (212) 905-0508 fax
                                             jnotis@gardylaw.com
                                             jsarnelli@gardylaw.com

                                             Attorneys for Plaintiff
ADDITIONAL COUNSEL:

BLOCK & LEVITON LLP
Jeffrey C. Block
155 Federal Street, Suite 400
Boston, Massachusetts 02110
(617) 398-5600 phone
(617) 507-6020 fax
jeff@blockesq.com
                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2019, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the e-mail addresses denoted on the attached Electronic Mail Notice List, and I hereby certify

that I caused to be mailed the foregoing document or paper via the United States Postal Service

to the non CM/ECF participants indicated on the attached Manual Notice List.


       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on January 7, 2019.


                                             GARDY & NOTIS, LLP
                                             s/ Jennifer Sarnelli
                                             James S. Notis
                                             Jennifer Sarnelli
                                             Tower 56
                                             126 East 56th Street, 8th Floor
                                             New York, NY 10022
                                             (212) 905-0509 phone
                                             (212) 905-0508 fax
                                             jnotis@gardylaw.com
                                             jsarnelli@gardylaw.com

                                             Attorneys for Plaintiff
